Name: Decision of the EEA Joint Committee No 16/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  deterioration of the environment;  European construction;  means of agricultural production;  trade policy;  marketing
 Date Published: 1995-04-13

 13.4.1995 EN Official Journal of the European Communities L 83/47 DECISION OF THE EEA JOINT COMMITTEE No 16/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 9/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Commission Decision 94/643/EC of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 12f (Commission Regulation No (EC) 1488/94) of Chapter XV of Annex II to the Agreement: 12g. 394 D 0643: Commission Decision 94/643/EC of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance (OJ No L 249, 24. 9. 1994, p. 18). Article 2 The texts of Decision 94/643/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter force on 1 April 1995, provided that all notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 February 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 47, 2. 3. 1995, p. 29. (2) OJ No L 249, 24. 9. 1994, p. 18.